DETAILED ACTION
1.	This office action is in response to communication filed on 06/18/2022. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 06/18/2022 have been fully considered but they are not persuasive. 	With respect to claim 14. Under remarks applicant argued “Bal’s reference does not appear to teach at least feature of at least one sensor that generates analog signal indicative of variable being measured”. Examiner respectful disagrees from the following:
Different Types of Sensors and Their Uses (i.e. Electrical ...
https://www.thomasnet.com › ... › Types-of-sensors\
 Electrical Sensors/Detectors/Transducers are electronic devices that sense current, voltage, etc. and provide signals to the inputs of control devices or visual ...

    PNG
    media_image1.png
    179
    1067
    media_image1.png
    Greyscale

	Bal et al. discloses: 
	Fig. 1 discloses a built-in-self-test “BIST”.
	Fig. 2 discloses disclose digital stimuli Generator 34 in Fig. 1 to generate analog signal S 36.
Fig. 2 of Bal et al. disclose the digital stimuli Generator 34 is an electronic device that sense voltage or current of data and provide signals (52) to the inputs of control devices (54, 58) to generate an analog signal (S 36) indicative variable (in an electrical circuit, analog signal S 36 is an indicative of variable being measure by build in self-test “BIST”; also see variable waveform of analog signal defined by Wikipedia above)
Fig. 1 and Fig. 2 of Bal’s reference clearly teaches at least feature of at least one sensor (digital Stimuli Generator 34 is an electronic device that sensing voltage or current of Data In) that generates analog signal (S 36) indicative of variable (in an electrical circuit, analog signal is an indicative of variable being measure by build in self-test “BIST”; also see variable waveform of analog signal defined by Wikipedia) by being measured (a built-in-self-test “BIST”)

With respect to claim Independent claim 1, the claim includes features similar to independent claim 14, as a result for the same reason set fort above, Claim 1 is anticipated from the teaching of Bal et al. as applied to independent above.
With respect to dependent Claims 2, 9, 15 and 18 all depend directly or indirectly from one of independent claim 1 or 14 and include all the features of their respective independent claim. As a result, and in light of the reasons set forth above concerning independent claims 1 and 14, claims 2, 9, 15 and 18 likewise does not overcomes the teaching Bal et al. from previous office action.
 From above, the same reference from previous office action applied to this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 9, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bal et al. U.S. patent No. 9,780,803.
	Fig. 1 discloses a built-in-self-test “BIST” 10.
	Fig. 2 discloses disclose digital stimuli Generator 34 in Fig. 1 to generate analog signal S 36.
	Fig. 3 discloses sigma-delta analog (S) to digital (Y1) conversion circuit 38 in Fig. 1.
 	Fig. 4 discloses digital recombiner and Filter 42 in Fig. 1. 
Regarding claim 1. Fig. 1 to Fig. 4 of Bal et al. discloses a method (14) for real-time (real-time of Build In SEELF-TEST “BIST” 10) diagnosing (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error… to BIST 32”) of an analog sensor (Delta Sigma analog to digital converter 48 the sensing the analog signal  S 36), the method (14) comprising: receiving, during a measurement mode (Built In Self-Test “BIST”), an analog signal (S 36) indicative of a variable (in an electronic circuit analog signal is an indicative of continuous variable signal for build-in-self-test “BIST” 10; also see variable waveform of analog signal above defined by Wikipedia ) being measured (being measured by BIST 10); converting (converting of 38) the analog signal (36 S) into digital samples (Y1) measured at an oversampling rate (Col. 6 lines 44- 45 disclose oversampling rate of Y1); pre-processing (Digital Recombination And Filter 42) the digital samples (Y1) to generate a digital output (Y3) at a target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4); wherein the oversampling rate (Col. 6 lines 44-45) is N times (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4) and receiving and processing a diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error… to BIST 32”), during a diagnostic mode (Digital Analyzer 48), wherein a last digital output (Y3)  prior to the diagnostic mode (digital Analyze 48; Col. 4 lines 1-9) is computed (computed by 48; Col. 4 lines 1-9) from less than N  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) previously measured digital samples (Y1).  
Regarding claim 2. The method of claim 1, Fig. 1 further discloses wherein a first digital output (X) following the diagnostic mode (digital analyzer 48) is computed (computed by 48) from less than N previously (Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in 42; see Fig. 4) measured digital samples (previous digital samples Y1).  
Regarding claim 9. The method of claim 1, Fig. 1 further discloses  wherein receiving (receiving by BIST 32) and processing (processing by  BIST 32) the diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error to the BIST 32”) comprises: interrupting (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1 ) to initiate the diagnostic mode (digital analyzer 48), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  
Regarding claim 14. Fig. 1 of Bal et al. discloses a system for real-time diagnosing (real-time of digital analyzer 48; Col. 1-9) of an analog sensor measurement (Delta-sigma 48 that sensing the analog signal S 36 for measurement “BIST” 10), the system (14) comprising: at least one sensor (digital Stimuli Generator 34 is an electronic device that sensing voltage or current of Data In and generate an analog sensing measurement signal S 36) that generates an analog signal (36 S) indicative of a variable (in an electronic circuit 14  analog signal S36 is an indicative of  variable signal for build-in-self-test “BIST”; also  see variable waveform of analog signal above defined by Wikipedia ) being measured (being measured by BIST10) ; an analog-to-digital converter (38), in communication with the at least one sensor (34), that converts the analog signal (36 S)  into digital samples measured (Y1) at an oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1); 17LEAR 60776 PUS160776-USA-1 a pre-processor (42) that receives the digital samples (Y1), during a measurement mode (measurement of Y1), and generates a digital output (Y3)  at a target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56), wherein the oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1 ) is N times  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56); and a controller (BITS Control circuit 32) configured to receive and process a diagnostic signal (Col. 3 lines 30-33), during a diagnostic mode (32, Col. 3 lines 45-47), wherein a last digital output (Y3) prior to the diagnostic mode (48) is computed (42) from less than N (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) previously measured digital samples (Y1).  
Regarding claim 15. The system of claim 14, wherein a first digital output (X) following the diagnostic mode (analyzer 48) is computed from less than N (Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in 42; see Fig. 4; therefore, digital output X has the same sampling rate of Y3 which is less than sampling rate of Y1) previously measured digital samples (Y1).  
Regarding claim 18. The system of claim 14, Fig. 1 further discloses wherein the controller (32) is further configured to interrupt (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1) to initiate the diagnostic mode (32, Col. 3 lines 45-47), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  

Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the digital output is computed as an average value of up to N previously measured digital samples.  
6.	Claims 4-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 4, prior art does not teach further comprising: detecting whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiating the diagnostic mode in an absence of any diagnostic inhibitors.  
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein a digital output lost during diagnostics is replaced using one of a moving average, a previously known good sample, and an interpolation from previous measures.  
8.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 11, prior art does not teach: wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target sampling rate is interpolated from remaining digital samples to prevent any loss of digital outputs at the target sampling rate.  
9.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the digital output is computed as an average value of up to N previously measured digital samples.  
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the controller is further configured to: detect whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiate the diagnostic mode in an absence of any diagnostic inhibitors. 
11.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 19, prior art does not teach wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target sampling rate is interpolated from remaining digital samples to prevent any loss of digital outputs at the target sampling rate. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/21/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845